Exhibit 10.2

 

PPG INDUSTRIES, INC.

 

LONG TERM INCENTIVE PLAN



--------------------------------------------------------------------------------

Table of Contents

 

Statement of Purpose

Section

  I    Definitions

Section

  II    Awards

Section

  III    Termination/Disability Death

Section

  IV    Specific Provisions Related to Benefits

Section

  V    Administration & Claims

Section

  VI    Amendment & Termination

Section

  VII    Miscellaneous

Section

  VIII    Change in Control

 



--------------------------------------------------------------------------------

STATEMENT OF PURPOSE

 

The PPG Industries Long Term Incentive Plan is intended to further the long-term
growth of the Corporation by providing incentive, in addition to current
compensation, to those key executives of the Corporation who will have a
substantial opportunity to influence such long-term growth. Specifically the
Plan:

 

• Associates the personal interests of key executives with the shareholders of
the Corporation by relating capital accumulation to specified Award Goals;

 

• Provides a compensation program to key executives which is competitive with
compensation opportunities in competing industries;

 

• Encourages key executives to continue as employees of the Corporation.

 

- 1 -



--------------------------------------------------------------------------------

SECTION I - DEFINITIONS

 

1.01 Administrator means the senior Human Resources officer of the Company, and
any person(s) designated by such Administrator to assist in the administration
of the Plan.

 

1.02 Affiliate means any business entity, other than a Subsidiary Corporation,
in which PPG has an equity interest.

 

1.03 Award means the TSR Shares or Restricted Stock Units granted to a
Participant in accordance with Section 2.02.

 

1.04 Award Agreement means the agreement executed by the Corporation and a
Participant, in such form as the Administrator determines, which sets forth the
number of TSR Shares or Restricted Stock Units awarded and terms and conditions
applicable to the Award.

 

1.05 Award Goals means the goals relating to an Award set by the Committee which
determine the amount of a Payment, as defined in Section 2.04(a), if any, which
will be paid at the end of an Award Period.

 

1.06 Award Period means, as to the Corporation as a whole, the three-year period
commencing with January 1 of the year in which an Award is made, or, as to a
Subsidiary or a particular unit of the Corporation, such period as the Committee
determines.

 

1.07 Beneficiary means the person or persons designated by a Participant to
receive benefits hereunder following the Participant’s death, in accordance with
section 3.03; provided, however, in the event a Participant fails to designate a
Beneficiary in accordance with Section 4.02, his/her Beneficiary shall be the
Beneficiary designated under the Deferred Compensation Plan. For purposes of
this Section 1.05, “person or persons” is limited to an individual, a Trustee or
a Participant’s estate.

 

1.08 Board means the Board of Directors of PPG Industries, Inc.

 

1.09 Committee means the Officers-Directors Compensation Committee (or any
successor) of the Board.

 

1.10 Common Stock means the common stock of PPG Industries, Inc.

 

- 2 -



--------------------------------------------------------------------------------

1.11 Company or PPG means PPG Industries, Inc.

 

1.12 Corporation means PPG and any Subsidiary Corporation designated by the
Committee as eligible to participate in the Plan, and which, by proper
authorization of the Board of Directors or other governing body of such
Subsidiary, elects to participate in the Plan.

 

1.13 Deferred Compensation Plan means the PPG Industries, Inc. Deferred
Compensation Plan.

 

1.14 Designee means the person or persons to whom the Committee has delegated
the authority to determine and approve Participants who will receive Awards and
the number of TSR Shares or Restricted Stock Units awarded to a Participant as
set forth in Section 2.02(a).

 

1.15 Disability means any long-term disability. The Administrator, in his
complete and sole discretion, shall determine a Participant’s Disability;
provided, however, that a Participant who is approved to receive Long-Term
Disability benefits pursuant to the PPG Industries, Inc. Long-Term Disability
Plan shall be considered to have a Disability. The Administrator may require
that a Participant submit to an examination from time to time, but no more often
than annually, at the expense of the Company, by a competent physician or
medical clinic, selected by the Administrator, to confirm Disability. On the
basis of such medical evidence, the determination of the Administrator as to
whether or not a condition of Disability exists or continues shall be
conclusive.

 

1.16 Dividend Equivalent means a hypothetical dividend on TSR Shares or
Restricted Stock Units, granted on the same date as dividends are paid on the
Company’s Common Stock and having a value on the date granted equal to the value
of actual dividends paid on a share of the Company’s Common Stock on the same
date.

 

1.17 Employee means any key executive of the Corporation.

 

1.18 ERISA means the Employee Retirement Income Security Act of 1974, as
amended.

 

1.19 Fair Market Value of the Common Stock means the average of the closing sale
prices reported on the New York Stock Exchange-Composite Tape for the Common
Stock for all days in the month of December during which the New York Stock
Exchange is open in the last year of the Award Period to which the Award being
paid wholly or partly in shares of Common Stock relates.

 

- 3 -



--------------------------------------------------------------------------------

1.20 Original Plan means the 1984 Earnings Growth Plan, as amended, which was
amended and restated as the Total Shareholder Return Plan, and is being further
amended and restated as this Long Term Incentive Plan.

 

1.21 Participant means an Employee who is selected by the Committee to receive
an Award.

 

1.22 Payment has the meaning set forth in Section 2.04(a).

 

1.23 Plan means the PPG Industries, Inc. Long Term Incentive Plan, as set forth
herein and as amended from time to time.

 

1.24 Restricted Stock Unit means a unit which is equivalent to one share of
Common Stock.

 

1.25 Restricted Stock Unit Account means an account maintained for a Participant
to which Restricted Stock Units are credited.

 

1.26 Subsidiary means any corporation of which fifty percent (50%) or more of
the outstanding voting stock or voting power is owned, directly or indirectly,
by the Company and any partnership or other entity in which the Company has a
fifty percent (50%) or more ownership interest.

 

1.27 TSR Account means an account maintained for a Participant to which TSR
Shares are credited.

 

1.28 TSR Share means a hypothetical share of stock which is equivalent to one
share of Common Stock.

 

SECTION II - PARTICIPATION & AWARDS

 

2.01 Participation

 

The Committee shall select the Participants or eligible group of Participants
for each Award Period. Such selection shall be at the total discretion of the
Committee based on the Committee’s estimation of those Employees who will have a
substantial opportunity to influence the long-term growth of the Corporation, or
a particular unit of the Corporation.

 

- 4 -



--------------------------------------------------------------------------------

2.02 Awards

 

(a) For each Award Period, the Committee shall determine or approve:

 

  (1) The Award Period;

 

  (2) The Participants or eligible group of Participants;

 

  (3) The number of TSR Shares or Restricted Stock Units for each Award granted
to each Participant;

 

  (4) The Award Goals;

 

  (5) Any terms and conditions applicable to the Awards, including, but not
limited to, the imposition of restrictions on the right to transfer shares of
Common Stock delivered to Participants. Such terms and conditions may differ for
each Award Period;

 

provided, however, that the Committee may delegate to another person or persons
(its “Designee”) the authority to determine or approve the Participants who will
receive Awards (from the group of eligible Participants approved by the
Committee), the number of TSR Shares or Restricted Stock Units awarded to a
Participant and any terms and conditions applicable to the Award which differ
from any terms and conditions approved by the Committee.

 

  (b) The Committee or its Designee may grant one or more Awards to a
Participant at any time during an Award Period; and, when made, such grant shall
be effective for the entire Award Period, subject to Section 2.02(f) below.

 

  (c) An Award under the Plan shall be granted to Participants in the form of
TSR Shares or Restricted Stock Units which shall be reflected in a TSR Account
or Restricted Stock Unit Account, maintained by the Company for each
Participant.

 

- 5 -



--------------------------------------------------------------------------------

  (d) Each Award shall be made in writing in an Award Agreement which shall set
forth the terms and conditions established by the Committee or its Designee for
the Award.

 

  (e) The Committee shall have the authority to adjust the Award Goal for any
Award Period as it deems equitable in recognition of unusual or unforeseen
circumstances experienced by the Corporation or a particular unit of the
Corporation or changes in accounting principles or practices instituted during
an Award Period.

 

  (f) The Committee (and its Designee, with respect to an Award granted by the
Designee) may terminate an Award at any time during an Award Period if, in its
sole discretion, the Committee, or its Designee, if applicable, determines that
the Participant is no longer in a position to have a substantial opportunity to
influence the long-term growth of the Corporation.

 

2.03 Dividend Equivalents

 

  (a) Subject to paragraph (c) below, the Committee, or its Designee, if
applicable, may determine that each Participant shall be entitled to receive a
Dividend Equivalent on any TSR Share or Restricted Stock Unit in his/her TSR
Account or Restricted Stock Unit Account during the Award Period.

 

  (b) Dividend Equivalents shall be credited into the Participant’s account in
the Deferred Compensation Plan and credited to the PPG Stock Account or other
Investment Account(s) in the Deferred Compensation Plan as designated by the
Participant under the provisions of the Deferred Compensation Plan.

 

  (c) Dividend Equivalent payments shall not be made on any TSR Shares or
Restricted Stock Units following the date a Participant’s employment is
terminated or the date the Participant is determined to have a Disability.

 

  (d) A Participant shall be entitled to payment of Dividend Equivalents in
accordance with the provisions of the Deferred Compensation Plan without regard
to the actual payment or non-payment of the Award to which the Dividend
Equivalents relate.

 

- 6 -



--------------------------------------------------------------------------------

2.04 Payment of Awards

 

  (a) In accordance with the provisions of this Plan and the conditions set
forth in the Award Agreement, a Participant shall be entitled to a payment on
account of an Award at the end of the Award Period (“Payment”).

 

  (b) Payments to Participants will be made in the form of Common Stock, or cash
or a combination of both, as the Committee may determine.

 

  (c) The amount of any cash to be paid in lieu of Common Stock shall be
determined on the basis of the Fair Market Value of the Common Stock.

 

As to shares of Common Stock which constitute all or any part of a Payment, the
Committee, or its Designee, with respect to an Award granted by the Designee,
may impose such restrictions concerning their transferability and/or their
forfeitability as provided in the Award Agreement.

 

  (d) Payments shall be made to Participants as soon as practicable after the
Committee, or its Designee, with respect to an Award granted by the Designee,
has determined that the terms and conditions with respect to the Award have been
satisfied - i.e.: generally, within two and one-half months after the end of the
Award Period.

 

  (e) If any dividends are declared on the Common Stock portion of a Payment on
a date subsequent to the close of a Award Period but prior to the delivery of
Common Stock shares to a Participant, an amount equivalent to such dividends
shall be paid in cash to the Participant.

 

  (f) The Committee, or its Designee, with respect to an Award granted by the
Designee, shall have the negative discretion to reduce or eliminate any Payment
made for any Award Period.

 

2.05 Deferral of Payments

 

  (a) A Participant may elect to defer receipt of a Payment in accordance with
this Section 2.05.

 

- 7 -



--------------------------------------------------------------------------------

  (b) A Participant may elect to defer either 25%, 50%, 75% or 100% of his/her
Payment. Any balance which is not deferred in accordance with this paragraph
shall be paid to the Participant in Common Stock and cash, as determined in
accordance with Section 2.04(b).

 

  (c) Except as otherwise provided in paragraph (d) below, all elections
pursuant to Section 2.05 must be filed with the Administrator no later than the
last day of the year prior to the last year of the Award Period, and such
election shall become irrevocable as of the first day of the last year of the
Award Period.

 

  (d) Employees who are granted an Award during the last year of an Award Period
may make an election in accordance with this Section 2.05 within the 30-day
period following notice to the Participant that he or she has been granted such
Award.

 

  (e) The value of any amount deferred in accordance with this Section 2.05, as
determined in TSR Shares or Restricted Stock Units, shall be credited to the PPG
Stock Account in the Deferred Compensation Plan at the time the Payment would
otherwise be made following the Award Period and shall be subject to the
provisions of the Deferred Compensation Plan.

 

SECTION III - TERMINATION/DISABILITY/DEATH

 

3.01 Retirement

 

If a Participant’s employment with the Corporation terminates during an Award
Period because of retirement, and after the Employee has been a Participant for
at least 12 months of the Award Period, the Participant shall be entitled to a
prorated Award which shall be determined at the end of the Award Period. Such
prorated Award shall be determined by multiplying the Award to which the
Participant would otherwise have been entitled by a fraction - the numerator of
which is the number of months the Participant was employed during the Award
Period and the denominator of which is the total number of calendar months in
the Award Period.

 

- 8 -



--------------------------------------------------------------------------------

3.02 Disability

 

If a Participant’s employment with the Corporation terminates during an Award
Period because of Disability, and after the Employee has been a Participant for
at least 12 months of the Award Period, the Participant shall be entitled to a
prorated Award which shall be determined at the end of the Award Period. Such
prorated Award shall be determined by multiplying the Award to which the
Participant would otherwise have been entitled by a fraction - the numerator of
which is the number of months the Participant was employed during the Award
Period and the denominator of which is the total number of calendar months in
the Award Period.

 

3.03 Death

 

If a Participant’s employment with the Corporation terminates during an Award
Period because of the Participant’s death, and after the Employee has been a
Participant for at least 12 months of the Award Period, the Participant’s
Beneficiary shall be entitled to a prorated Award which shall be determined at
the end of the Award Period. Such prorated Award shall be determined by
multiplying the Award to which the Participant would otherwise have been
entitled by a fraction - the numerator of which is the number of months the
Participant was employed during the Award Period and the denominator of which is
the total number of calendar months in the Award Period.

 

3.04 Termination

 

If a Participant’s employment with the Corporation terminates during an Award
Period for any reason other than retirement, Disability or Death, the Award
shall be forfeited on the date of such termination; provided, however, that the
Committee, or its Designee, with respect to an Award granted by the Designee, in
its sole discretion, may determine that the Participant will be entitled to a
prorated Award.

 

SECTION IV SPECIFIC PROVISIONS

RELATED TO BENEFITS

 

4.01 Nonassignability

 

  (a) Except as provided in paragraph (b) below and in section 5.02, no person
shall have any power to encumber, sell, alienate, or otherwise dispose of
his/her interest under the Plan prior to

 

- 9 -



--------------------------------------------------------------------------------

actual payment to and receipt thereof by such person; nor shall the
Administrator recognize any assignment in derogation of the foregoing. No
interest hereunder of any person shall be subject to attachment, execution,
garnishment or any other legal, equitable, or other process.

 

  (b) Paragraph (a) above shall not apply to the extent that a Participant’s
interest under the Plan is alienated pursuant to a “Qualified Domestic Relations
Order” (“QDRO”) as defined in §414(p) of the Code.

 

  (1) The administrator is authorized to adopt such procedural and substantive
rules and to take such procedural and substantive actions as the Administrator
may deem necessary or advisable to provide for the payment of amounts from the
Plan to an Alternate Payee as provided in a QDRO. Such rules and actions shall
be consistent with the principal purposes of the Plan.

 

  (2) Under no circumstances may the Administrator accept an order as a QDRO
following a Participant’s death.

 

  (3) No Payment shall be made to an Alternate Payee until such Payment would
otherwise be made to a Participant.

 

4.02 Beneficiary Designation

 

  (a) The Participant shall have the right, at any time, to designate any
person(s) as Beneficiary. The designation of a Beneficiary shall be effective on
the date it is received by the Administrator, provided the Participant is alive
on such date.

 

  (b) Each time a Participant submits a new Beneficiary designation form to the
Administrator, such designation shall cancel all prior designations.

 

  (c) In the case of a Participant who does not have a valid Beneficiary
designation on file at the time of his/her death, or in the case the designated
Beneficiary predeceases the Participant, any Payment to which the Participant
would have been entitled shall be paid to the Participant’s estate at the end of
the Award Period.

 

- 10 -



--------------------------------------------------------------------------------

4.03 Limited Right to Assets of the Corporation

 

  (a) No Employee or other person shall have any claim or right to be granted an
Award under the Plan.

 

  (b) The Benefits paid under the Plan shall be paid from the general funds of
the Company and from shares authorized and available for issuance under the
Original Plan, and the Participants and any Beneficiary shall be no more than
unsecured general creditors of the Company with no special or prior right to any
assets of the Company for payment of any obligations hereunder.

 

4.04 Forfeiture Provision

 

Notwithstanding any other provisions herein:

 

  (a) If at any time within the Award Period or within one year after the Award
Period, the Participant engages in any activity in competition with any activity
of the Corporation, or contrary or harmful to the interests of the Corporation,
including, but not limited to:

 

  (1) Conduct related to the Participant’s employment for which either criminal
or civil penalties against the Participant may be sought; or

 

  (2) Violation of the Corporation’s Business Conduct Policies; or

 

  (3) Accepting employment with or serving as a consultant, advisor or in any
other capacity to an employer that is in competition with or acting against the
interests of the Corporation, including employing or recruiting any present,
former or future employee of the Corporation; or

 

  (4) Disclosing or misusing any confidential information or material concerning
the Corporation; or

 

  (5) Participating in a hostile take over attempt;

 

then the Award shall terminate effective on the date on which the Committee
determines that Participant has engaged in such activity. Any “Award Gain”
realized by the Participant shall be

 

- 11 -



--------------------------------------------------------------------------------

paid by the Participant to the Company. For purposes of this Section 4.04,
“Award Gain” shall mean the cash and the closing market price of the Common
Stock delivered to the Participant pursuant to an Award. Any portion of a
Payment which was deferred shall be forfeited from the Participant’s account in
the Deferred Compensation Plan in accordance with this Section 4.04.

 

  (b) By executing the Award Agreement, the Participant shall agree to a
deduction from any amounts the Corporation owes the Participant from time to
time (including amounts owed to the Participant as wages or other compensation,
fringe benefits or vacation pay, as well as any other amounts owed to the
Participant), to the extent of amounts owed to the Corporation in accordance
with paragraph (a) above. Whether or not the Corporation elects to make any
set-off in whole or in part, if the Corporation does not recover by means of
set-off the full amount the Participant owes in accordance with paragraph (a),
the Participant agrees to pay the unpaid balance to the Corporation immediately
upon notification by the Administrator.

 

  (c) The Participant may be released from the Participant’s obligations under
paragraphs (a) and (b) above only if the Committee determines, in its sole
discretion, that such action is in the best interest of the Corporation.

 

4.05 Taxes

 

The Corporation shall have the right to deduct, or to require the Participant or
other person receiving a payment under the Plan to pay to the Corporation any
Federal or state taxes required by law to be withheld or paid.

 

SECTION V ADMINISTRATION & CLAIMS

 

5.01 Administration

 

  (a) The Administrator shall administer the Plan and interpret, construe and
apply its provisions in accordance with its terms. Subject to the terms of the
Plan the Administrator shall have the complete authority to:

 

  (1) Construe the terms of the Plan; and

 

- 12 -



--------------------------------------------------------------------------------

  (2) Control and manage the operation of the Plan.

 

  (b) The Administrator shall have the authority to establish rules for the
administration and interpretation of the Plan and the transaction of its
business. The determination of the Administrator as to any disputed question
shall be conclusive.

 

  (c) The Administrator may employ counsel and other agents and may procure such
clerical, accounting and other services as the Administrator may require in
carrying out the provisions of the Plan.

 

  (d) The Administrator shall not receive any compensation from the Plan for his
services.

 

  (e) The Corporation shall indemnify and save harmless the Administrator
against all expenses and liabilities arising out of the Administrator’s service
as such, excepting only expenses and liabilities arising from the
Administrator’s own gross negligence or willful misconduct, as determined by the
Committee.

 

5.02 Claims

 

  (a) Every person receiving or claiming benefits under the Plan shall be
conclusively presumed to be mentally and physically competent and of age. If the
Administrator determines that such person is mentally or physically incompetent
or is a minor, payment shall be made to the legally appointed guardian,
conservator, or other person who has been appointed by a court of competent
jurisdiction to care for the estate of such person, provided that proper proof
of such appointment is furnished in a form and manner suitable to the
Administrator. Any payment made under the provisions of the paragraph (a) shall
be a complete discharge of any liability therefor under the Plan. The
Administrator shall not be required to see to the proper application of any such
payment.

 

  (b) Claims Procedure

 

Claims for benefits by a Participant or Beneficiary shall be filed, in writing,
with the Administrator. If the Administrator denies the claim, in whole or in
part, the Administrator shall furnish a

 

- 13 -



--------------------------------------------------------------------------------

written notice to the claimant setting forth a statement of the specific reasons
for the denial of the claim, references to the specific provisions of the Plan
on which the denial is based, a description of any additional material or
information necessary to perfect the claim and an explanation of why such
material or information is necessary, and an explanation of the review
procedure. Such notice shall be written in a way calculated to be understandable
by the claimant.

 

The written notice from the Administrator shall be furnished to the claimant
within ninety (90) days following the date on which the claim was filed, except
that if special circumstances require an extension of time, the Administrator
shall notify the claimant of this need within such 90-day period. Such notice
shall inform the claimant the nature of the circumstances necessitating the need
for additional time and the date by which the claimant will be furnished with
the decision regarding the claim. Such extension may provide for up to an
additional 90 days.

 

  (c) Review Procedure

 

Within sixty (60) days of the date the Administrator denies a claim, in whole or
in part, the claimant, or his/her authorized representative, may request that
the decision be reviewed. Such request shall be in writing, shall be filed with
the Administrator, and shall contain the following information:

 

  (1) The date on which the denial was received by the claimant;

 

  (2) The date on which the claimant’s request for review was filed with the
Administrator;

 

  (3) The specific portions of the denial which the claimant requests the
Administrator to review;

 

  (4) A statement setting forth the basis on which the claimant believes that a
review of the decision is required;

 

  (5) Any written material which the claimant desires the Administrator to take
into consideration in reviewing the claim.

 

- 14 -



--------------------------------------------------------------------------------

The Administrator shall afford the claimant, or his/her authorized
representative, an opportunity to review documents pertinent to the claim, and
shall conduct a full and fair review of the claim and its denial. The
Administrator’s decision on such review shall be furnished to the claimant in
writing, and shall be written in a manner calculated to be understandable to the
claimant. Such decision shall include a statement of the specific reason(s) for
the decision, including references to the specific provision(s) of the Plan
relied upon.

 

The written notice from the Administrator shall be furnished to the claimant
within sixty (60) days following the date on which the request for review was
received by the Administrator, except that if special circumstances require an
extension of time, the Administrator shall notify the claimant of this need
within such 60-day period. Such notice shall inform the claimant the nature of
the circumstances necessitating the need for additional time and the date by
which the claimant will be furnished with the decision regarding the claim. Such
extension may provide for up to an additional 60 days.

 

5.03 Plan Expenses

 

The cost of administering the Plan shall be paid by the Corporation.

 

SECTION VI AMENDMENT AND TERMINATION

 

6.01 Amendment of the Plan

 

  (a) Except as provided in paragraph (b) below, the Board or the Committee may
amend the Plan, in whole or in part, at any time.

 

  (b) No amendment may, without shareholder approval, increase the number of
shares of Common Stock which may be delivered under the Plan.

 

6.02 Termination of the Plan

 

The Plan shall terminate when all TSR Shares or Restricted Stock Units subject
to Award under the Plan or all Common Stock available for delivery under the
Plan have been paid out or delivered or on such earlier date as may be
determined by the Board or the Committee

 

- 15 -



--------------------------------------------------------------------------------

6.03 Company Action

 

The Company’s power to amend or terminate the Plan shall be exercisable by the
Board or by the Committee, or by any individual authorized by the Board to
exercise such powers.

 

SECTION VII MISCELLANEOUS

 

7.01 Share and Award Authorization

 

  (a) Awards of TSR Shares or Restricted Stock Units which are determined to be
entitled to Dividend Equivalents shall entitle the Participant to Dividend
Equivalents but not to actual dividends, voting or other rights of shareholders.
TSR Shares or Restricted Stock Units covered by Awards which are not earned or
are forfeited for any reason shall, unless the Plan has been terminated, again
be available for other Awards under the Plan. The maximum number to TSR Shares
or Restricted Stock Units which may be awarded under the Plan on and after the
date hereof shall not exceed the number of shares authorized and available for
award on this date under the Original Plan, subject to adjustment as provided in
paragraph (c) below.

 

  (b) The maximum number of shares of Common Stock which shall be issued and
delivered to Participants under this Plan on and after this date shall not
exceed the number of shares authorized and available for issuance on this date
under the Original Plan, subject to adjustment as provided in paragraph (c)
below. Shares of Common Stock which are not paid out pursuant to an Award
because payment has been deferred by the Participant pursuant hereto, shall not
be included in calculating the number of shares of Common Stock issued and
delivered under this Plan.

 

  (c) In the event of any change in the number of outstanding shares of Common
Stock by reason of any stock dividend, stock split, reorganization, merger,
consolidation, exchange of shares or similar change, a corresponding change
shall be made in:

 

  (i) The number of TSR Shares or Restricted Stock Units available for grant
pursuant to Section 2.02;

 

- 16 -



--------------------------------------------------------------------------------

  (ii) The number of shares of Common Stock available for issuance and delivery
pursuant to paragraph (b) above;

 

  (iii) The number of TSR Shares or Restricted Stock Units contingently held by
any Participant unless the Committee makes a contrary determination, which it
may do in its sole discretion and which, if done, shall be final and binding.

 

7.02 Successors of the Company

 

The rights and obligations of the Company under the Plan shall inure to the
benefit of, and shall be binding upon, the successors and assigns of the
Company.

 

7.03 ERISA Plan

 

The Plan is intended to be an unfunded plan maintained primarily to provide
deferred compensation benefits for “a select group of management or highly
compensated employees” within the meaning of Sections 201, 301 and 401 of ERISA
and therefore to be exempt from Parts 2, 3 and 4 of Title I of ERISA.

 

7.04 Trust

 

The Company shall be responsible for the payment of all benefits under the Plan.
At its discretion, the Company may establish one or more grantor trusts for the
purpose of providing for payment of benefits under the Plan. Such trust(s) may
be irrevocable, but the assets thereof shall be subject to the claims of the
Company’s creditors. Benefits paid to the Participant from any such trust shall
be considered paid by the Company for purposes of meeting the obligations of the
Company under the Plan.

 

7.05 Employment Not Guaranteed

 

Nothing contained in the Plan nor any action taken hereunder shall be construed
as a contract of employment or as giving any Participant any right to continued
employment with the Corporation.

 

7.06 Gender, Singular and Plural

 

All pronouns and variations thereof shall be deemed to refer to the masculine,
feminine, or neuter, as the identity of the person(s) requires. As the context
may require, the singular may be read as the plural and the plural as the
singular.

 

- 17 -



--------------------------------------------------------------------------------

7.07 Headings

 

The headings of the Sections, subsections and paragraphs of the Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.

 

7.08 Validity

 

If any provision of the Plan is held invalid, void or unenforceable, the same
shall not affect, in any respect, the validity of any other provision(s) of the
Plan.

 

7.09 Waiver of Breach

 

The waiver by the Company of any breach of any provision of the Plan by a
Participant or Beneficiary shall not operate or be construed as a waiver of any
subsequent breach.

 

7.10 Applicable Law

 

The Plan is intended to conform and be governed by ERISA. In any case where
ERISA does not apply, the Plan shall be governed and construed in accordance
with the laws of the Commonwealth of Pennsylvania.

 

7.11 Notice

 

Any notice required or permitted to be given to the Administrator under the Plan
shall be sufficient if in writing and either hand-delivered, or sent by first
class mail to the principal office of the Company at One PPG Place, Pittsburgh,
PA 15272, directed to the attention of the Administrator. Such notice shall be
deemed given as of the date of delivery.

 

SECTION VIII CHANGE IN CONTROL

 

8.01 Payments to a Trustee

 

Upon, or in reasonable anticipation of a Change in Control, as defined in
Section 8.02, all contingent Awards outstanding shall be deemed to

 

- 18 -



--------------------------------------------------------------------------------

have been earned on such basis as the Committee shall prescribe and then paid to
a trustee or otherwise on such terms as the Committee may prescribe or permit
and any deferred amounts shall be paid to a trustee or otherwise in such form
and on such terms as the Committee may prescribe or permit.

 

8.02 Definition: Change in Control

 

A “Change in Control” shall mean:

 

  (a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”).

 

For purposes of this subsection (a) the following acquisitions shall not
constitute a Change in Control:

 

Any acquisition directly from the Company;

 

Any acquisition by the Company;

 

Any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or

 

Any acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of paragraph (c) of this section 8.02.

 

  (b)

Individuals who, as of January 1, 1999, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to such
date whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be

 

- 19 -



--------------------------------------------------------------------------------

considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

  (c) Approval by the shareholders of the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination:

 

  (i) All or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of Common Stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be;

 

  (ii) No Person (excluding any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of Common Stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; and

 

- 20 -



--------------------------------------------------------------------------------

  (iii) At least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

 

  (d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company; or

 

  (e) A majority of the Board otherwise determines that a Change in Control
shall have occurred.

 

- 21 -